DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
Group I. Claims 1-14 and 19-20 directed to an apparatus in class H01L21/2003; and
Group II. Claims 15-18 directed to a method classified in class H01L 

  Inventions I and II are related as process of making and product made. The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another materially different product or (2) that the product as claimed can be made by another materially different process (MPEP § 806.05(f)). In the instant case, the features of claim 15 requires that material be added then removed. However, the features of claims 1 and 19 could be made by selectively depositing material, and not adding then removing material.  As such, the feature of claims 1 and 19 could be made using a material different process than that recited in claim 15. 
Should applicant traverse on the ground that the inventions are not patentably
distinct, applicant should submit evidence or identify such evidence now of record
showing the inventions to be obvious variants or clearly admit on the record that this is
the case. In either instance, if the examiner finds one of the inventions unpatentable

103(a) of the other invention.
Applicant is reminded that upon the cancellation of claims to a non-elected
invention, the inventor ship must be amended in compliance with 37 CFR 1.48(b) if one
or more of the currently named inventors is no longer an inventor of at least one claim
remaining in the application. Any amendment of inventorship must be accompanied by
a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).
The examiner has required restriction between product and process claims.
Where applicant elects claims directed to the product, and the product claims are
subsequently found allowable, withdrawn process claims that depend from or otherwise
require all the limitations of the allowable product claim will be considered for rejoinder.
All claims directed to a nonelected process invention must require all the limitations of
an allowable product claim for that process invention to be rejoined.
In the event of rejoinder, the requirement for restriction between the product
claims and the rejoined process claims will be withdrawn, and the rejoined process
claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to
be allowable, the rejoined claims must meet all criteria for patentability including the
requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product
are found allowable, an otherwise proper restriction requirement between product
claims and process claims may be maintained. Withdrawn process claims that are not
commensurate in scope with an allowable product claim will not be rejoined. See MPEP
§ 821.04(b). Additionally, in order to retain the right to rejoinder in accordance with the
above policy, applicant is advised that the process claims should be amended during

in a loss of the right to rejoinder. Further, note that the prohibition against double
patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement
is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

















Conclusion
Any inquiry concerning this communication or earlier communications from the

(571)270-3888. The examiner can normally be reached on Monday-Friday, 10-6 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s
supervisor, Julio Maldonado can be reached on (571)272-1864. The fax phone number
for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the
Patent Application Information Retrieval (PAIR) system. Status information for
published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should
you have questions on access to the Private PAIR system, contact the Electronic
Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a
USPTO Customer Service Representative or access to the automated information
system, call 800-786-9199 (IN USA OR CANADA). 

/ROBERT G BACHNER/Primary Examiner, Art Unit 2898